No. 87-40

                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1987



PENNY WILSON and JOAN CLOS,
                 Plaintiffs and Appellants,
         -vs-
JOHN DOE and THE STATE OF
MONTANA,
              Defendants and Respondents.




APPEAL FROM:     District Court of the First Judicial District,
                 In and for the County of Lewis & Clark,
                 The Honorable Thomas Honzel, Judge presiding.
COUNSEL OF RECORD:
         For Appellant:
                 Dowling Law Firm; Thomas F. Dowling, Helena, Montana
         For Respondent:
                  Keller, Reynolds, Drake, Sternhagen    &   Johnson; William
                  Sternhagen, Helena, Montana



                                    Submitted on Briefs:      May 7, 1987
                                      Decided:       August 7, 1987


Filed:   PUG 7 - 198~
                                                 E




                                    Clerk
Mr. Justice William E. Hunt, Sr., delivered the opinion of
the Court.
     This is an appeal from the First Judicial District,
Lewis and Clark County, Montana, from an order granting
defendants' motion for judgment on the pleadings on the basis
that plaintiff did not state a cause of action.
     We affirm.
     On February 8, 1985, Joan Clos was driving east on U.S.
Highway 12 approximately four miles east of Helena, Montana.
A car driven by Mike Wilson was following the Clos vehicle.
Penny Wilson was a passenger in this second car. A State of
Montana snowplow was headed east on the same highway in front
of the two cars.    Highway 12 was snowpacked and icy.    The
complaint of Penny Wilson and Joan Clos alleges that the
unknown snowplow operator, John Doe, caused a cloud of snow
while operating the snowplow, which enveloped both the Clos
and the Wilson vehicles.
     Joan Clos decelerated when her visibility was obscured
and was able to avoid going off the road or hitting anything.
Mike Wilson, whose vision was also impaired, was unable to
avoid running into the rear of the Clos vehicle, causing
damage to the vehicles and injury to the plaintiffs.
     The plaintiffs both settled with Mike Wilson, but wish
to also bring charges against the State of Montana and the
driver of the snowplow, John Doe, for causing a cloud of snow
which allegedly caused the collision. The State of Montana
joined Mike Wilson as a third party defendant alleging that
his actions were the sole cause of the accident.          The
District Court granted defendants' motion for judgment on the
pleadings, finding that the snowplow driver was merely
performing the duties of his job and cannot be held to have
acted negligently.
     From this order, the plaintiffs appeal.
     The sole issue which this Court must address on appeal
is whether the District Court erred by holding that the
snowplow driver was not negligent and granting defendant's
motion for judgment on the pleadings.
     Rule 12 (c), M. R.Civ. P., allows that I [a]fter the
                                                '
pleadings are closed, but within such time as not to delay
the trial, any party may move for judgment on the pleadings."
     "In considering a motion on the pleadings, the trial
court is required to view the facts presented in the plead-
ings and the inferences to be drawn therefrom in the light
most favorable to the nonmoving party. " Wright and Miller,
Federal Practice and Procedure. 5 1368 (1969).
     Plaintiffs' complaint charges negligence against the
State of Montana and the driver of the snowplow for creating
a cloud of snow while maintaining the highways. The question
which we must address is whether, based on the pleadings, the
plaintiffs stated a cause of action upon which relief can be
granted.   Is the creation of a snow cloud, caused by the
operation of a State snowplow, negligence?
     "The mere happening of an accident is insufficient
evidence of negligence."    Erickson v. Perrett (1976), 169
Mont. 167, 171, 545 P.2d 1074, 1077.
     In Montana, the term "negligence" is defined as "a want
of the attention to the nature or probable consequences of
the act or omission that a prudent man would ordinarily give
in acting in his own concerns."      Section 1-1-204(4), MCA.
     Neither the complaint, nor the amended complaint of
plaintiffs allege any negligent action by the operator of the
snowplow, except that as a result of the operation of the
snowplow, there was a "sudden cloud of loose snow" which
obstructed the vision of the drivers of vehicles following
the plow.
     In Merithew v. Hill (1958), 167 F. Supp. 320, a Federal
District Court of Montana considered whether the creation of
a snow cloud by a truck being driven on the snowy highway
constituted negligence.    In deciding that a snow cloud, in
itself, did - constitute negligence, the court pointed out
              not
that, " [sJ now clouds are hazards which are not infrequently
encountered in driving in sub-zero weather on snow packed
highways." 167 F. Supp. at 326.
     In the instant case, plaintiffs were following a
snowplow. It was entirely forseeable that the operator would
drop the blade and begin to plow the snow and ice from the
road and that a cloud of snow may arise from such plowing.
See Erickson, 545 P.2d at 1078.
     The complaint fails to allege any negligent actions on
the part of the State or its employee in the operation of the
snowplow.
     Therefore, the order of the District Court granting
judgment on the pleadings for defendants, John Doe and the
State of Montana is affirmed.


                                  Justice

We concur:      A